significant index no dollar_figure tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan this is in response to the request dated date for a ruling under sec_412 of the internal_revenue_code the code’ facts the fund is a collectively bargained multiemployer defined benefit pension_plan the plan_year of the fund ends january the fund’s most recent favorable determination_letter was issued by the internal_revenue_service on date each participating employer contributes amounts to the fund in accordance with the terms of the collective bargaining agreement it has negotiated with its union local or in accordance with the terms of another written_agreement which has been deemed acceptable by the trustees of the fund contributions are made on behalf of employees and are due for each hour for which an employee is entitled to compensation from a participating employer projections by the fund’s actuary show that the fund is likely to incur a minimum_funding deficiency by the plan_year beginning date because amounts contributed to the fund by participating employers are determined by collective bargaining agreements with union locals the trustees of the fund have no direct control_over amounts contributed to the fund furthermore because under the terms of the fund a participant’s monthly benefit entitlement is determined in part by the amount of contributions made to the fund on behalf of the participant increases in employer_contribution rates would in any event only partially ameliorate the fund’s projected funding deficiencies in light of the above you have requested a ruling that amounts paid to the fund b articipating employers in the six-month period on through ll - may be treated as contributions received for the plan_year ending january he in accordance with sec_412 of the code law sec_404 of the code provides that for purposes of paragraph and of that section a taxpayer shall be deemed to have made a payment on the last day of such taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for that taxable_year including extensions thereof sec_412 of the code provides that for purposes of that section --- a defined benefit plans other than multiemployer plans in the case of a defined_benefit_plan other than a multiemployer_plan any contributions for a plan_year made by an employer during the period ---- i ii beginning on the day after the last day of such plan_year and ending on the day which is months after the close of the plan_year shall be deemed to have been made on such last day b other plans in the case of a plan not described in subparagraph a any contributions for a plan_year made by an employer after the last day of such plan_year but not later than two and one-half months after such day shall be deemed to have been made on such last day for purposes of that paragraph such two and one-half month period may be extended for not more than six months under regulations prescribed by the secretary sec_11_412_c_-12 of the regulations provides that for purposes of sec_412 a contribution for a plan_year to which sec_412 applies that is made not more than eight and one-half months after the end of such plan_year shall be deemed to have been made on the last day of such year sec_11_412_c_-12 of the regulations provides that the rules of that section relating to the time a contribution to a plan is deemed made for purposes of the minimum_funding_standard under sec_412 are independent from the rules contained in sec_404 relating to the time a contribution to a plan is deemed made for purposes of claiming a deduction for such contribution under sec_404 analysis sec_412 of the code and sec_11_412_c_-12 of the regulations provide that for purposes of sec_412 contributions for a plan_year made within an eight and one-half month grace period after the end of such plan_year shail be deemed to have been made on the last day of such year this request concerns the meaning of the phrase for a plan_year in the context of a multiemployer pension_plan specific guidance has not been issued interpreting the meaning of the phrase for a plan year’ in the context of a multiemployer pension_plan and whether this language limits a plan to receipt of contributions within this post-plan year period only if those contributions -are due for work performed during the plan_year sec_412 provides in relevant part any contributions for a plan_year made by an employer after the last day of such plan_year but not later than eight and one-half months after such last day shall be deemed to have been made on such last day the most natural reading of the phrase for a plan_year is that it means for the plan_year that has just ended the phrases such plan_year and such last day support this view and would seem to refer back to the plan_year just ended and not any plan_year that the taxpayer might want to designate thus contributions received during the sec_412 grace period must be due for work performed during the plan_year that has just ended in order to be credited to that year ‘as support for its position the fund cites the legislative_history of sec_412 of the code and specifically references the joint explanatory statement of the committee of conference_report report the report provides as follows the conference substitute clarifies the intent of both the house bill and the senate amendment that contributions made after the close of a plan_year may relate back to that plan_year for the purposes of the minimum_funding standards under the conference substitute the contributions may relate back to the plan_year if it is made within months after the close of that plan_year plus any extension granted by the internal_revenue_service up to an additional months for a maximum of months after the end of the year h_r conf_rep no 93d cong 2d sess c b pincite emphasis added contrary to the assertion by the fund the report does not specifically indicate that a plan can use the grace period as the fund seeks in its request in our view the report indicates that the important factor is when the work is performed which gives rise to the contribution obligation and not solely when the plan receives the contributions while it is evident from regulation sec_11_412_c_-12 that the month grace period is independent of the tax deduction rules for post year-end contributions the word independent does not mean inconsistent cases involving multiemployer plans and the phrase on account of in sec_404 of the code make clear that contributions made after the end of the plan_year for services performed after the end of the plan_year cannot be deducted in the prior taxable_year see 107_tc_1 affd 153_f3d_964 cir cert_denied 523_us_1111 employer contributions to multiemployer collectively bargained plans that were paid after the end of the taxable_year and were based on employee hours worked after the end of the taxable_year could not be considered as paid on account of that taxable_year and 108_tc_178 aff'd 170_f3d_1267 cir cert_denied 528_us_875 if contributions attributable to more than months of service could be in addition the court in american stores further reasoned that under sec_413 the calculation of the maximum deduction limits for a multiemployer_plan employed an approach which required use of an estimate based on the manner in which actual employer contributions for such plan_year are determined d pincite- assigned to any year the employer chose the court found it would be impossible for plan administrators to make a meaningful determination of anticipated contributions thereby making sec_412 unworkable as such the court held that american stores’ argument flies in the face of the entire purpose for the grace period that is to facilitate the calculation of deductible contributions d pincite in a collectively bargained finally the plain meaning of the phrase for a plan_year is that a contribution is paid for a plan_year only if there is a causal connection between an event occurring in that year and the payment of the contribution multiemployer_plan the causal connection is the performance of services under a collective bargaining agreement requiring a specific contribution for each hour or other unit of service worked under the contract in such a pian contributions are generally due on a monthly basis in the month immediately following the month when the work is performed this process is generally performed on a contribution remittance report which the employers complete and lists the names of and hours worked by each employee and is sent to the plan along with the payment of the total required_contribution the plan monitors the dates of receipt of the monthly contributions and can assess interest on delinquent accounts year cannot be longer than months contributions made for work performed after the end of a plan_year cannot be for a plan_year contributions are not made by the end of a plan_year then any shortfall can be paid thus a collectively within the month period following the end of the plan_year bargained multiemployer_plan can use contributions made in the grace period following the end of its plan_year for funding purposes but only to the extent those contributions are for work performed in the plan_year if however full months of because a plan i ll be treated as contributions for hc that contributions received during the in the instant case the fund is requesting period or the plan_year ended contributions received during the period from wme can not be for the plan_year ended connection between an event occurring in the plan_year ended and the contribution participating employers in the period from through not be treated as contributions received for the plan_year ended may _ except to the extent that such contributions were for work performed in the plan_year ended however for the reasons stated above through aa accordingly it is ruled that amounts paid to the fund b unless there is a causal this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file lf you have any questions on this ruling letter please contact sincerely pn fe james e holland jr manager employee_plans technical
